Morgan, J.
In this court the defendant pleads defective citation and prescription. The pleas are .inconsistent. Pleading prescription is an appearance.
The plea of prescription seems to be well founded, but as it was filed for the first time in this court, and the appellee requesting it, the case will be remanded for the purpose 'of allowing plaintiffs to prove an interruption.
It is therefore ordered, adjudged and decreed that the judgment of the district court be avoided, annulled and reversed, and that the case be remanded to be proceeded in according to law, appellees to pay the costs.